Cite as 2016 Ark. App. 81

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CR-15-539


TRENCIE OLIVER                                   Opinion Delivered   February 10, 2016
                              APPELLANT
                                                 APPEAL FROM THE PULASKI
                                                 COUNTY CIRCUIT COURT,
V.                                               FOURTH DIVISION
                                                 [NO. 60CR-14-1889]

                                                 HONORABLE HERBERT WRIGHT,
                                                 JUDGE
STATE OF ARKANSAS
                                 APPELLEE        REMANDED FOR CLARIFICATION
                                                 AND CORRECTION OF
                                                 SENTENCING ORDER;
                                                 SUPPLEMENTAL RECORD AND
                                                 ADDENDUM ORDERED



                                BART F. VIRDEN, Judge

       The Pulaski County Circuit Court convicted appellant Trencie Oliver of second-

degree unlawful discharge of a firearm from a vehicle and possession of firearms by certain

persons, and he was sentenced as a habitual offender to an aggregate term of thirty years’

imprisonment. On appeal, Oliver raises several arguments; however, we cannot address the

merits at this time. Instead, we remand for clarification and correction of the sentencing

order, after which, Oliver may file a new notice of appeal and supplement the record and his

addendum with the order and notice.

       Although this was a bench trial, the sentencing order entered April 20, 2015, reflects

that Oliver entered a negotiated guilty plea. The general rule is that there is no right to
                                   Cite as 2016 Ark. App. 81

appeal from a guilty plea. Seibs v. State, 357 Ark. 331, 166 S.W.3d 16 (2004). As the

sentencing order now stands, this court does not have jurisdiction to hear the appeal;

therefore, we remand with instructions for the trial court to clarify and correct the sentencing

order. See, e.g., DeShazier v. State, 2014 Ark. App. 471. “[T]he trial court is without

jurisdiction to modify its judgment except to correct its judgment to make it speak the truth in aid

of the jurisdiction of the appellate court.” Williams v. State, 229 Ark. 42, 45, 313 S.W.2d 242, 244

(1958) (emphasis added). Oliver may then amend his notice of appeal to specify the order

from which an appeal is being taken. See, e.g., Todd v. State, 2015 Ark. App. 356, 465
S.W.3d 435.

       We remand for the trial court to clarify and correct its sentencing order within seven

days, after which, should he choose to continue to pursue an appeal, Oliver will have thirty

days from entry of the order to supplement the record and his addendum with a new notice

of appeal and the corrected order.

       Remanded for clarification and correction of sentencing order; supplemental record

and addendum ordered.

       KINARD and GLOVER , JJ., agree.

       Mullenix & Reardon, P.A., by: D. Ryan Mullenix and The Baxter Law Firm, by: Ray

Baxter, for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                                 2